Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:

The recitation in claim 1 of a component for a vehicle interior including a base, a shaft, a seat and a bin, where the seat includes an aperture and a tab to retain the shaft in the aperture, where the tab is configured to contact the shaft along a plane adjacent to the shaft and where the tab is configured to retain the shaft at a tangent of the shaft is not shown nor fairly suggested by the prior art of record.
The recitation in claim 11 of a component for a vehicle interior including a base, a shaft, a seat and a bin, where the seat includes an aperture and a tab to retain the shaft in the aperture, where the tab extends from the base in an extended direction and where the tab is configured to contact the shaft along a plane aligned with the extended direction is not shown nor fairly suggested by the prior art of record.
The recitation in claim 15 of a component for a vehicle interior including a base, a shaft, a seat and a bin, where the seat includes an aperture and a tab to retain the shaft in the aperture, where the tab extends from the base in an extended direction and where the tab is configured to apply a force to the shaft in a direction transverse to the extended direction is not shown nor fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

Jdp
11/3/21